DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 4-7 are objected to because of the following informalities:  
Claim 4 recites “batter” in line 2. The examiner believes this was likely intended to recite battery.
  Claim 5 recites “batter” in line 1. The examiner believes this was likely intended to recite battery.
As to claim 6, the applicant should amend “external device” in line 2 to read “an external device”.
As to claim 7, the grammar in line 3 appears to be incorrect/inconsistent. It is believed that “applications” may have been intended to read applied.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the analog signal of the force sensor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 9-12 are rejected as they depend from a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 9,457,147 B2) in view of Perthu (US 2016/0193428 A1)
As to claim 1, Green discloses a medical device (Fig. 1) comprising: an insulin pen (pen 1; see lines 39-47 col. 2) with a pen needle (60) attached thereto, a sensor (200) arranged on a hub face of the pen needle (see Fig. 1, the sensor 200 is on a bottom surface of a hub holding needle 60), a microcontroller (processor 10) that receives a signal from the force sensor (“the sensors are interfaced with the processor 10, so that when a sensor is activated a signal is sent to the processor” – see para beginning line 54 col. 2); and at least one of an audible indicator and a visual indicator controlled by the microcontroller (see para beginning line 54 col. 2 which discloses a sound generating device and speaker 20).
Green does not expressly recite that sensor 200 is a force sensor.
Perthu discloses a medical device comprising a force sensor (pressure sensor described in para 0117-0118).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Green in view of Perthu, and to have either used a force .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Perthu as applied to claim 1 above, and further in view of Kaula et al. (US 2016/0361545 A1, hereafter 'Kaula').
Green in view of Perthu teaches the medical device of claim 1, but they do not teach the device further comprising an amplifier to amplify the analog signal of the force sensor, and an analog to digital converter to convert the amplified signal to digital.
However, Kaula teaches a medical device (handheld patient feedback tool 500; see fig. 9) comprising a microcontroller (microcontroller 525 (see Fig. 9, para 0084) which controls a visual indication (para 0086 teaches how microcontroller can control LED indicators) and receives a signal from a sensor (para 0084)). Kaula further teaches an amplifier for amplifying an analog signal from the sensor (para 0084 teaches how resulting signal from sensor is amplified) and an analog to digital converter to convert the amplified signal (see para 0084). Amplifiers and AD converters are thus known in the art to manipulate signals from sensors for data acquisition. Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to have modified Green/Perthu to include an amplifier and AD converter in the controller to use the signal from the force sensor for an audible indication through the speaker (or alternatively provide a visual indicator in the form of an LED) for providing feedback to the user regarding a signal from the sensor (see para 0084-0086 of Kaula).

As to claim 3, Green in view of Perthu teaches the medical device of claim 1 described above, but is silent to a power supply supplying power to the microcontroller. 
Kaula discloses a power supply (internal batter 520) for supplying power to a microcontroller (525) (see para 0085 disclosing how internal battery 520 powers device, also see Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Green/Perthu in view of Kaula to include a power supply 

As to claim 4, Green in view of Perthu and Kaula teaches the medical device of claim 3 as described above. Green and Perthu are silent to the limitations of claim 4, however Kaula teaches an implantable device for neurostimulation (para 0036 describing implantable pulse generator) containing a compartment for voltage regulation (para 0076 teaches how implantable pulse generator contains printed circuit board and para 0083 teaches printed circuit board can contain voltage regulator) and a device for controlling the charge of the implantable device (para 0053 teaches user inputs allowing control of charging the implantable pulse generator). It would have been obvious to a person having ordinary skill in the art to include these additional control components in Green/Perthu in order to conserve power supplied to and used by the device (see para 0053, 0083 of Kaula).
As to claim 5, Green in view of Perthu and Kaula teaches the medical device of claim 4 as described above. Green and Perthu are silent to the limitations of claim 5, however Kaula teaches wherein the battery is a rechargeable battery (para 0085 teaches battery 520 is rechargeable). It would have been further obvious to one having ordinary skill in the art, when modifying Green/Perthu, to further do so such that the battery is a rechargeable battery, so that the battery can be re-powered for further use (see para 0085 of Kaula).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Perthu as applied to claim 1 above, and further in view of Yodfat et al. (US 8,641,672 B2, hereafter ‘Yodfat’).
As to claim 6, Green in view of Perthu teaches the medical device of claim 1 as described above, but is silent to a USB port for connecting the microcontroller to external device, and for receiving power to charge a battery.
Yodfat teaches a medical device (dispensing unit 10) comprising a USB port (1716; see Fig. 9) for connecting a microcontroller (controller module – see para beginning line 44 col. 11) to an external device (portable recharging unit 30; though also see lines 43-51 col. 5) and for receiving 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Green/Perthu in view of Yodfat to include a battery as well as a USB port for connecting the microcontroller to an external device, and for receiving power to charge the battery. One would have been motivated to do so in order to allow for data transfer to/from the microcontroller of Green (as modified above) and to provide power/recharging to electronic components of Green (see above-cited portions of Yodfat).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Perthu as applied to claim1 above, and further in view of Jensen et al. (US 9,108,006 B2, hereafter 'Jensen').
As to claim 7, Green in view of Perthu teaches the medical device of claim 1, but is silent to a memory containing program instructions to follow rules based on data received from the force sensor, and to provide feedback via the at least one indicator based on a measured applications force measured by the force sensor.
Jensen teaches a memory (“the control circuitry is adapted to store the measured values in an internal storage for later recall”) containing program instructions to follow rules based on data received from the force sensor, and to provide feedback via the at least one indicator based on a measured applications force measured by the force sensor (“Alternatively, or in addition, the control circuitry is adapted to process the measured value, to compare it with pre-defined stored values and to provide an alert to the user of the device, if the measured value falls outside normal operating conditions” – see lines 42-50 col. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Green (as already modified above) to include a memory containing program instructions to follow rules based on data received from the force sensor, and to provide feedback via the at least one indicator based on a measured applications force measured by the force sensor. One would have been motivated to do so in order to allow for the microcontroller to .

Claims 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2012/0220949 A1, hereafter 'Davies') in view of Perthu, and further in view of Rios et al. (US 2017/0136185 A1, hereafter ‘Rios’).
As to claim 8, Davies discloses a medical device (see Fig. 1-4) comprising: an insulin pen (drug delivery device 7; see Fig. 1, para 0014, 0025) for receiving a pen needle at a pen needle attachment portion (threads 9; see para 0063, which threads would be capable of attaching to a corresponding needle assembly; alternatively the “pen needle attachment portion” could be interpreted as septum sealing the distal end of cartridge 11 of the device 7 (which receives a pen needle 5) – see para 0065); an adapter assembly (all parts of medicated module 4 except needle 3; see Figs. 2-4) that attaches to the attachment portion of the insulin pen (para 0063, Figs. 2, 4), and which receives a pen needle (needle 3) on an opposite end of the adapter assembly (Figs. 2-4); the adapter assembly comprising a housing (10) and a transfer needle assembly that provides a fluid conduit (both the central channel of capsule 31 as seen in Fig. 3 and the bypass channel 19 as seen in Fig. 4 read on said conduit) between the pen needle and the insulin pen (see Figs. 3, 4, para 0068, 0074); 
Davies is silent to the adapter assembly comprising a first force sensor and the housing being a sensor housing. However Perthu discloses a medical device comprising a housing which is a sensor housing and which comprises a force sensor (“said housing further comprises a pressure sensor … wherein said pressure sensor is configured to detect the contact pressure between said housing and the skin of said user”, see para 0117-0118). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Davies in view of Perthu, and to have included a force sensor on the housing of Davies. One would have been motivated to do so in order to alert a user if too much force or too little force is being applied during an injection procedure (see para 0117-0122 of Perthu).
Davies and Perthu are silent to a second force sensor associated with a thumb button of the insulin pen. Rios discloses a force sensor (force/pressure sensor disclosed in para 0047) associated with a thumb button (data cap 240) of an injection pen (250; see Fig. 2A, 2B). It would have been 

As to claim 10, Davies in view of Perthu and Rios teach the medical device of claim 8 as described above. Davies is silent to a power supply. However Rios teaches a power supply (power source 110; see Fig. 1, para 0044). It would have been further obvious to one having ordinary skill in the art to modify Davies (as already modified above) to include a power supply for providing power to electronic components (see para 0044, 0046 of Rios).
As to claim 11, Davies in view of Perthu and Rios teach the medical device of claim 8 as described above. The device as modified above would be configured such that the first force sensor measures a force of the pen needle against skin (see para 0117-0118 of Perthu and rejection of claim 8 above), and the second force sensor measures a force applied to the thumb button (see para 0047-0050 of Rios and rejection of claim 8 above).
As to claim 12, Davies in view of Perthu and Rios teach the medical device of claim 8 as described above. Davies further discloses a visual indicator (see paragraphs 0040 and 0045 of Davies).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Perthu and Rios as applied to claim 8 above, and further in view of Baker et al. (US 2017/0049965 A1, hereafter 'Baker').
As to claim 9, Davies in view of Perthu and Rios teach the medical device of claim 8 as described above, but is not explicit to a microprocessor that receives signals from the first and second force sensors. 
Baker discloses a microprocessor that receives signals from force sensors (see para 0032 and 0046 describing a processor that communicates with a contact sensor in the form of a pressure sensor).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Examiner, Art Unit 3783